Citation Nr: 1207471	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  00-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for the residuals of a head injury.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a mood disorder.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for seizures.  

7.  Entitlement to service connection for a neck disability.  

8.  Entitlement to service connection for a right shoulder disability.  

9.  Entitlement to service connection for residuals of a urinary tract infection (UTI).  

10.  Entitlement to service connection for difficulty breathing, previously claimed as sinusitis.  

11.  Entitlement to service connection for bilateral hearing loss.  

12.  Entitlement to service connection for blurred vision.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to September 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  These claims were previously remanded by the Board in July 2004 and December 2009 for additional evidentiary development.  

Throughout the pendency of the Veteran's claim, he has claimed service connection for multiple psychiatric disorders, including an acquired psychiatric disability, a mood disorder, and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder.  The issue has thus been restated on the title page of this decision.  

In June 2011, the Veteran raised a claim of entitlement to service connection for traumatic brain injury.  As noted in the December 2009 Remand, a claim of entitlement to service connection for a scar secondary to an in-service incident involving a brick has also been claimed.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, the Board does not have jurisdiction over these issues.  They are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if further action is required.


REMAND

In a letter dated October 2011, the Veteran's representative referenced a VA Form 9 dated July 2011.  The record does not contain a document matching this description.  Nonetheless, the Veteran's representative suggested that the Veteran desired a videoconference hearing before a Veterans Law Judge.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing from his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




